DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The amendments to the specification regarding the title received on May 12, 2021.  These amendments to the title are accepted.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Drozd on May 28, 2021.
In the Claims
1. (Currently Amended) A method for transmission in a communication system including server equipment and a terminal via an LPWAN communication network using a so-called Class A communication mode defined as follows: 
- said gateway receives an original message coming from one said terminal and propagates said received original message toward the server equipment, wherein the original message comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- on reception of a response message from the server equipment, said gateway propagates the response message toward said terminal using at least one reception window defined with respect to a transmission time of said original message by said terminal; 
wherein the communication system further includes 
- the relay transmits beacons at regular intervals, each beacon including information representing at least one timeslot predefined with respect to said beacon; 
- the relay listens out for any original messages sent by one or more terminals, toward the server equipment, only during each said timeslot; 
- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay propagates the response message toward said terminal using at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception -3-Application No. 16/341,302 window defined in Class A communication mode; and 
wherein, on reception by one said relay of an original message sent by one said terminal in Class A' communication mode, said relay performs: 

- transmitting said other message in Class A communication mode so that 
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal; and 
wherein, on reception of a message propagated by one or more gateways, when the received message includes a message relayed by one said relay, the server equipment performs: 
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- performing an encapsulation of the response message in another response message to be addressed to the relay; and 
- transmitting said other response message to a gateway so that said gateway propagates said other response message toward said relay in one said reception window defined in Class A communication mode with respect to the transmission by said terminal of -4-Application No. 16/341,302 said propagated message.  
a gateway connected to the server equipment, each gateway being configured to communicate with a terminal via an LPWAN communication network using a so-called Class A communication mode defined as follows: 
- said terminal wishing to communicate with the server equipment directly via one said gateway transmits an original message to the server equipment, wherein the original message-14-Application No. 16/341,302 comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- said terminal listens out for any response message from the server equipment propagated via one said gateway during at least one reception window defined with respect to a transmission time for said original message by said terminal; 
wherein the communication system further includes said relay, which is seen as a terminal by each gateway, said relay using the Class A communication mode to communicate with one or more said gateways, and using, to communicate with one or more terminals, another communication mode, referred to as Class A', defined as follows: 
- the relay transmits beacons at regular intervals, each beacon including information representing at least one timeslot predefined with respect to said beacon; 
- the relay listens out for any original messages sent by one or more terminals to the server equipment only during each said timeslot; 
- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay propagates the response 
wherein, on reception by said relay of an original message sent by one said terminal in Class A' communication mode, said relay performs: 
- performing an encapsulation of the original message in another message intended for the server equipment; -7-Application No. 16/341,302 
- transmitting said other message in Class A communication mode so that 
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message via said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal.  
9. (Currently Amended) A method implemented by a terminal in the context of a transmission in a communication system including server equipment and 
, wherein the original message-14-Application No. 16/341,302 comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- said terminal listens out for any response message from the server equipment propagated via one said gateway during at least one reception window defined with respect to a transmission time for said original message by said terminal; 
wherein, the communication system further including 
- the terminal receives beacons sent by one said relay, each beacon including information representing at least one timeslot predefined with respect to said beacon; 
- said terminal wishing to communicate with the server equipment via said relay -8-Application No. 16/341,302 transmits an original message to the server equipment only during one said timeslot; 
- said terminal listens out for any response message from the server equipment propagated via said relay during at least one other reception window defined with respect to a transmission time for said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception window defined in Class A communication mode.  
10. (Currently Amended) A method implemented by server equipment in a context of a transmission in a communication system including said server equipment and a gateway connected to the server equipment, each gateway being configured to communicate with at least one terminal via an LPWAN communication system, 
a relay, on reception of a message propagated by one or more gateways, when the received message includes a message relayed by  the relay, the server equipment performs: 
- receiving, for the relay using a Class A communication mode, a registration message from said terminal to the server equipment or another message from said terminal to the server equipment;
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- encapsulating the response message in another response message to be addressed to the relay; and 
- transmitting said other response message to a gateway, so that said gateway propagates said other response message toward said relay.  
 13. (Currently Amended) A communication system including server equipment and a terminal via an LPWAN communication network using a so- called Class A communication mode, defined as follows: 
- said gateway is configured to receive an original message coming from one said terminal and propagates said received original message toward the server equipment, wherein the original message-14-Application No. 16/341,302 comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 

wherein the communication system further includes 
- the relay is configured to transmit beacons at regular intervals, each beacon including information representing at least one timeslot predefined with respect to said beacon; 
- the relay is configured so as to listen out for any original messages sent by one or more terminals to the server equipment only during each said timeslot; 
- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay is configured to propagate the response message toward said terminal using at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception window defined in Class A communication mode; and
wherein, on reception by one said relay of an original message sent by one said -10-Application No. 16/341,302 terminal in Class A' communication mode, said relay comprises circuitry configured for: 

- transmitting said other message in Class A communication mode, so that 
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal; and 
wherein, on reception of a message propagated by one or more gateways, when the received message includes a message relayed by one said relay, the circuitry of the server equipment is configured for: 
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- performing an encapsulation of the response message in another response message to be addressed to the relay; and 
- transmitting said other response message to a gateway so that said gateway propagates said other response message toward said relay in one said reception window defined in Class A communication mode with respect to the transmission by said terminal of said propagated message.  
a terminal via an LPWAN communication network using a so-called Class A communication mode, defined as follows: 
- said terminal wishing to communicate with the server equipment directly via one said gateway is configured to transmit an original message to the server equipment, wherein the original message-14-Application No. 16/341,302 comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- said terminal is configured so as to listen out for any response message from the server equipment propagated via one said gateway during at least one reception window defined with respect to a transmission time of said original message by said terminal; 
wherein, said relay being seen as a terminal by each gateway, said relay is configured to use the Class A communication mode to communicate with one or more of said gateways, and to use, for communicating with one or more terminals, another so-called Class A' communication mode, defined as follows: 
- the relay is configured to transmit beacons at regular intervals, each beacon including information representing at least one timeslot predefined with respect to said beacon; 
- the relay is configured so as to listen out for any original messages sent by one or more terminals to the server equipment only during each said timeslot; 

wherein, on reception by said relay of an original message sent by one said terminal in Class A' communication mode, said relay comprises circuitry configured for:
-12-Application No. 16/341,302- performing an encapsulation of the original message in another message intended for the server equipment; 
- transmitting said other message in Class A communication mode so that 
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal.
15. (Currently Amended) A terminal intended to be used with a communication system including server equipment and 
- said terminal wishing to communicate with the server equipment directly via one said gateway is configured to transmit an original message to the server equipment, wherein the original message-14-Application No. 16/341,302 comprises a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- said terminal is configured to listen out for any response message from the server equipment propagated via one said gateway during at least one reception window defined with respect to a transmission time of said original message by said terminal; 
wherein, the communication system further including 
- the terminal is configured to receive beacons sent by one said relay, each beacon -13-Application No. 16/341,302 including information representing at least one timeslot predefined with respect to said beacon; 
- said terminal wishing to communicate with the server equipment via said relay is configured to transmit an original message to the server equipment only during one said timeslot; 
- said terminal is configured to listen out for any response message from the server equipment propagated via said relay during at least one other reception window defined with respect to a transmission time of said original message by said terminal, 
16. (Currently Amended) Server equipment intended to be used in a communication system including said server equipment and 
wherein, the communication system further including 
- receiving , from the relay using a Class A communication mode, a registration message from said terminal to the server equipment or another message from said terminal to the server equipment; 
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- performing an encapsulation of the response message in another response message to be addressed to the relay; and 
- transmitting said other response message to a gateway so that said gateway propagates said other response message toward said relay.  
17-20. (Canceled)  

Allowable Subject Matter
4.	Claims 1, 8-10, 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay propagates the response message toward said terminal using at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception -3-Application No. 16/341,302 window defined in Class A communication mode; and …
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 are also allowed by virtue of their dependency on claim 1.
Regarding claim 8, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay propagates the response message toward said terminal using at least one other reception window defined with respect to a transmission time for said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception window defined in Class A communication mode; and …
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message via said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claim 12 is also allowed by virtue of their dependency on claim 8.
Regarding claim 9, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “wherein, the communication system further including at least one relay, said terminal is configured to communicate with each relay in accordance with another so-called Class A' communication mode, defined as follows: …
- said terminal listens out for any response message from the server equipment propagated via said relay during at least one other reception window defined with respect to a transmission time for said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception window defined in Class A communication mode.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 10, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]) in view of LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- receiving, for the relay using a Class A communication mode, a registration message from said terminal to the server equipment or another message from said terminal to the server equipment;
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- encapsulating the response message in another response message to be addressed to the relay; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 13, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay is configured to propagate the response message toward said terminal using at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a predefined time with respect to each reception window defined in Class A communication mode; and …
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 14, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile unit.”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- in the case of a response message from the server equipment provided via one said gateway in Class A communication mode, said relay is configured to propagate the response message toward said terminal using at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a time predefined with respect to each reception window defined in Class A communication mode; and …
- in the case of a response message from the server equipment provided via one said gateway using a reception window defined in Class A communication mode with respect to the transmission of said other message by said relay, performing a de-encapsulation of another response message contained in said response message and propagating said other response message toward said terminal in one said other reception window defined in Class A' communication mode with respect to the transmission of said original message by said terminal.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 15, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods ”(Paragraph [0002]), in view of Li et al. (U.S. Patent Application Publication # 2017/0048852 A1) teach “the time slot information is broadcast by the Beacon in order to notify each node device of time slot information.”(Paragraph [0066]), and LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “wherein, the communication system further including at least one relay, said terminal is configured to communicate with each relay in another so-called Class A' communication mode, defined as follows: …
- said terminal is configured to listen out for any response message from the server equipment propagated via said relay during at least one other reception window defined with respect to a transmission time of said original message by said terminal, each said other reception window being offset subsequently by a time predefined with respect to each reception window defined in Class A communication mode.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Regarding claim 16, the best prior art found during the examination of the present, Olsen et al. (U.S. Patent Application Publication # 2018/0164398 A1) teach “methods and apparatus for determining the location of a mobile ”(Paragraph [0002]), in view of LoRa Alliance™ document (“A technical overview of LoRa ® and LoRaWAN™”,  June 2016) teaches “LoRaWAN utilizes different device classes.”(pages 7-8 and 11), fail to disclose: “- receiving , from the relay using a Class A communication mode, a registration message from said terminal to the server equipment or another message from said terminal to the server equipment;
- performing a de-encapsulation of the relayed message; 
- processing the relayed message for obtaining a response message to be addressed to the terminal that sent the message that was relayed; 
- performing an encapsulation of the response message in another response message to be addressed to the relay; and …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
5.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 1, 2021